DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figure 5) and claims 1-4, 6-7, 9-12 in the reply filed on 02/02/2022 is acknowledged.

Claims 5, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2022 is in compliance with  the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 (lines 3-4), the phrase “such a way that”, which can be read as “‘a way such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Regarding claim 10 (line 2), the phrase “such a way that”, which can be read as “‘a way such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Regarding claim 12 (lines 3-4), the phrase “such a way that”, which can be read as “‘a way such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 2001/0055063) in view of Terasawa (US 2017/0078550).
Regarding claim 1, Nagai et al. discloses a location estimation device comprising:
at least one memory (recording medium such as RAM, paragraph [0122]) storing a computer program; and
at least one processor (a processor included in a computer system, paragraph [0122]) configured to execute the computer program to:
execute video processing including location estimation of imaging means based on a plurality of feature points extracted from a video, the video being captured by the imaging means and composed of a plurality of frames (Nagai et al. discloses a position detection apparatus includes cameras 1, 2 for capturing images and position detection unit 6 calculates the amount the robot moved from time at which the previous image was acquired to the time at which the current image (input image) was acquired based on the amount of movement of that characteristic point and the relative position of the robot which includes a camera, figures 1, 2, paragraphs [0051]-[0068]).
Nagai et al. fails to disclose to determine, based on video-related information acquired in the video processing on a first frame belonging to a first group out of the plurality of frames, an exposure condition of the imaging means in a second frame belonging to a second group out of the plurality of frames, the second group being different from the first group.
However, Terasawa discloses to determine, based on video-related information acquired in the video processing on a first frame belonging to a first group out of the plurality of frames, an exposure condition of the imaging means in a second frame belonging to a second group out of the plurality of Terasawa discloses the system controller 19 estimates an appropriate exposure amount in the imaging device 13 when an image of the second frame is captured, on the basis of the detection result of the image data of the first frame (Step 106), figures 1-2, paragraphs [0076], [0100], [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Nagai et al. by the teaching of Terasawa in order to provide a technology of an imaging apparatus capable of outputting image data, which is output from an imaging device, as image data of: an appropriate exposure amount, and the like, paragraph [0008].

Regarding claim 9, claim 9 is a method claim corresponds to apparatus claim 1; therefore, claim 9 is rejected for the same reason given in claim 1.

Claim 11 is rejected for the same reason given in claim 9.

Allowable Subject Matter
Claims 3-4, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2, 10, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noorkami et al. (US 2015/0222799) discloses using inertial sensors to provide smoothed exposure and white balance adjustments for video and photographic applications.
Kochi et al. (US 2009/0175498) discloses location measuring device and method.
Engedal et al. (US 2014/0107971) discloses system, device and method for tracking position and orientation of vehicle, loading device and cargo loading device operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/11/2022